Exhibit 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No. 2 to the Annual Report of Blue Earth, Inc., (the “Company”) on Form 10-K for year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Johnny R. Thomas, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 20, 2011 /s/ Johnny R. Thomas Johnny R. Thomas Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
